Case 4:20-cr-06029-SAB   ECF No. 27   filed 10/21/20   PageID.33 Page 1 of 1
                                                                   FILED IN THE
                                                               U.S. DISTRICT COURT
                                                         EASTERN DISTRICT OF WASHINGTON



                                                          Oct 21, 2020
                                                              SEAN F. MCAVOY, CLERK




                                                       4:20-CR-6029-SAB-1
